Citation Nr: 0608391	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-30 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for right shoulder 
degenerative joint disease and chronic peritendinitis, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 until July 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the San 
Juan, Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In that decision, 
the RO increased the rating to 10 percent for right shoulder 
degenerative joint disease and chronic peritendinitis and 
assigned an effective date of April 22, 2003, date of the 
claim for the increase. 


REMAND

The Board notes that the RO failed to obtain all the medical 
records referenced by the veteran in his April 2003 claim.  
Specifically, the veteran submitted Authorization for Release 
of Information forms for Dr. Oscar Orlando and Dr. Santiago.  
There is no evidence that the RO attempted to obtain any 
medical records from those doctors.  The VA has a duty to 
assist the veteran in the development of facts pertaining to 
his claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  In view of the current state of the 
record, it is the opinion of the Board that further 
development is required.  The record on appeal is deficient 
in that it lacks potentially relevant evidence which could 
reveal information essential to the determination of whether 
relief can be granted to the veteran.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  See also Green v. Derwinski, 1 Vet. 
App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
As such, the RO should obtain the medical records from Dr. 
Oscar Orlando and Dr. Santiago.

Additionally, the Board notes that the February 2005 VA exam 
was conducted without the benefit of review of the medical 
records from Dr. Oscar Orlando and Dr. Santiago.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should request the veteran to furnish 
updated Authorization for Release of Information 
forms for Dr. Oscar Orlando and Dr. Santiago.  
After securing the necessary releases, the RO 
should then obtain those records.  If the RO is 
unable to obtain a copy of the evidence identified 
by the veteran, it should so inform the veteran and 
his representative and request them to provide a 
copy of the outstanding evidence.  

2.  The RO then must schedule the veteran for a VA 
examination to determine the nature and severity of 
his right shoulder degenerative joint disease and 
chronic peritendinitis.  The claims folder must be 
made available to the examiner for review.  Such 
review should be indicated on the examination 
report.  The examiner should describe for the 
record whether the veteran has any weakened 
movement, excess fatigability, pain with use, or 
incoordination present.  If feasible, these 
determinations should be portrayed in terms of the 
degree of additional range of motion loss.  If such 
a determination is not feasible, this should be 
stated for the record and the reasons provided.  
Additional limitation of motion during flare-ups 
and following repetitive use should also be noted  
If not feasible, this should be stated for the 
record together with the rationale.  If the veteran 
does not have pain or any of the other factors, 
that fact should be noted in the file.

3.  The RO should then readjudicate the claim.  If 
any benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
Supplemental Statement of the Case (SSOC).  The 
appellant and his representative should be allowed 
an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscousky v. West, 12 Vet. App. 369 (1999); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


